Read, C. J.
The principles admitted by Lord Mansfield in the case of the King v. Robert Robinson, though that be a criminal case, appear to have a strong tendency in support of the present, vide 2 Burr. 803, 804. It seems pretty evident that the special remedy given by the Act of Assembly is but cumulative and not exclusive. The case mentioned by defendant’s counsel from Plowd.Comm. 206 is satisfactorily answered in the next page of that case. But whatever doubts might exist otherwise on the subject seem to be removed as to the legality of the action from a consideration of the fact that the action was commenced when Freeman, the collector, had no further power to proceed in the summary mode directed by the law. The action then is clearly maintainable. Whether the jury will give full damages for the taxes of the three years, or only for the two years, in consideration of his powers of collection having expired, I submit to the discretion of the jury.
Verdict and judgment for plaintiff.